                  I
            IN TH:ij UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       WESTERN DIVISION

JAMES ANDREW TANNER                                         PLAINTIFF

v.                         4:17-cv-780-DPM

KURT ZIEGENHORN and WILLIAM
SADLER, in their individual capacities;
BILL BRYANT, C6lonel, in his official
capacity as head of the Arkansas State Police;
and JOHN DOES 1-5                                       DEFENDANTS

                               ORDER
     This case is stuck at the pleading stage. The press of other matters
has prevented the Court from attending promptly to the Defendants'
motion for judgmeht on the pleadings or the Plaintiff's three pending
                   I
motions about amending his complaint.        Plaintiff's latest proposed
complaint covers eighty-five pages, with sixty-seven counts in four
hundred and fiftyJsix paragraphs. The issues about judgment as a
matter of law have become entangled in the series of proposed
amendments. All material things considered, the Court concludes that
the best way to get this case moving is to start over-with some
instructions.
                      I
     First, the Court directs plaintiff to file an amended complaint by
28 February 2019. Given the many prior amendments proposed, this
new pleading will be plaintiff's last opportunity to amend absent
extraordinary circumstances. Justice does not require an unlimited
number of opportunities to plead. FED. R. CIV. P. 15(a)(2); Moses.com
Securities, Inc. v. Comprehensive Software Systems, Inc., 406 F.3d 1052,
1065-66 (8th Cir. 2005). The amended complaint must comply with
Federal Rule of Civil Procedure 8(a): it must be a short and plain
statement of Plaintiff's claims, with sufficient facts alleged to show
plausibility. The Court needs the essentials, not everything. Mangan v.
Weinberger, 848 F.2d 909, 911 (8th Cir. 1988). The prior briefing maps
the disputed grounds Plaintiff should cover. To further focus Plaintiff's
pleading, the Court directs that his amended complaint must not
exceed thirty pages, plus attached exhibits.
     Second, the Court looks forward to pointed briefing on whether
Plaintiff's revised claims stand or fall as a matter of law. Here are some
directions and limitations. Defendants' motion must summarize their
arguments in no more than five pages. Their supporting brief is limited
to twenty pages.    Plaintiff's response must likewise be a five-page
summary, supported by a twenty-page brief. Defendants may file a
ten-page reply within seven calendar days of the response.

                                 * * *
     Amended complaint directed by 28 February 2019. The Final
Scheduling Order, NQ 10, is vacated. An Amended Final Scheduling
Order will issue. All pending motions, NQ 14, 21, 34 & 37, are denied
without prejudice as moot.

                                   -2-
So Ordered.



                    D.P. Marshall Jf
                    United States District Judge




              -3-
